Citation Nr: 0931692	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include panic disorder, generalized anxiety 
disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In April 2008, the Board remanded 
the claim for additional development.  

At the outset, the Board acknowledges that in her initial 
claim for service connection, the Veteran characterized her 
disability as panic disorder and generalized anxiety 
disorder.  She subsequently amended her claim to include 
PTSD.  The United States Court of Veterans Claims has 
recently held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Veteran's claims for various mental disorders 
(panic disorder, generalized anxiety disorder, and PTSD) are 
most appropriately adjudicated as a single issue.

As a final introductory matter, the Board recognizes that the 
Veteran has raised the issue of clear and unmistakable error 
(CUE) with respect to the RO's February 2003 decision denying 
service connection.  However, a review of the record 
discloses that the Veteran filed a timely appeal of the 
February 2003 decision.  Accordingly, that prior decision is 
not final and the Board need not consider whether it was a 
product of CUE.  See 38 C.F.R. §§ 3.105, 3.156 (2008).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD that is 
medically attributed to a stressor (sexual assault) she 
experienced during her period of active service.

2.  The preponderance of the evidence indicates that the 
Veteran's current psychiatric disability (panic disorder, 
generalized anxiety disorder, and PTSD) had its clinical 
onset in service.




CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability (panic disorder, generalized anxiety disorder, and 
PTSD) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  
38 C.F.R. §§ 3.307, 3.309 (2008).  However, panic disorder, 
generalized anxiety disorder, and PTSD are not classified as 
psychoses, and service connection for those conditions 
accordingly may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the Veteran does not contend that she engaged 
in combat.  However, in cases involving a claim of 
entitlement to service connection for PTSD based upon 
personal assault, after-the-fact medical evidence can be used 
to establish a stressor.  See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  

Where, as in the instant case, a PTSD claim is based on an 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 Vet. App. 
272 (1999); YR v. West, 11 Vet. App. 393 (1998).

The Board acknowledges that VA did not fulfill its obligation 
to request from the Veteran the types of evidence described 
in 38 C.F.R. § 3.304(f)(3).  However, in light of the 
favorable disposition of the claim, the Board finds that this 
error was not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The Board has relied upon the 
available evidence in determining if the alleged stressors 
can be corroborated.

The Board is mindful that Veterans claiming service 
connection for disability due to in-service personal assault 
face unique problems documenting their claims.  Since assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, and victims 
of this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In determining whether 
documents submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding her alleged symptoms, including 
nightmares, flashbacks, and other difficulties she associates 
with active service, if the Board does not find the 
statements regarding the symptoms to be credible.

In this case, the Veteran contends that she developed PTSD as 
a result of multiple sexual assaults during her period of 
active duty.  Specifically, she asserts that, in the mid-
1970s, she was raped by her Electronic Weapons instructor and 
that, a few years later, she was stalked and sexually 
assaulted by a Marine in Japan.  The Veteran further contends 
that, in the early and mid-1990s, she endured repeated sexual 
harassment while working as a Navy recruiter and was sexually 
assaulted by a potential recruit.  While she concedes that 
she did not seek medical attention after her reported in-
service sexual assaults, she maintains that this was due to 
fear of punishment and because there was no military medical 
facility close enough on any of the occasions she was 
assaulted while working as a recruiter and she could not 
afford private treatment.

In support of her claim, the Veteran submitted a May 2002 
statement from a friend who professed to have known her since 
1990.  That friend indicated that, in the wake of the sexual 
harassment and assault she endured as a Navy recruiter, the 
Veteran developed "feelings of fatigue, trouble breathing 
and sleeping, dizziness, and lightheadedness," as well as 
numbness and tingling in her legs, and that she experienced 
difficulty concentrating, social withdrawal, obsessional 
tendencies, panic attacks, chronic worrying, and other 
behavior changes associated with PTSD.

The Veteran's service treatment records reveal that in 
November 1977, she sought medical care for a vaginal 
discharge.  Thereafter, she was diagnosed with a sexually 
transmitted disease (STD) which she now maintains was 
acquired from the Marine who raped her in Japan.  Subsequent 
service treatment records show that the Veteran was treated 
for chronic stress and weight gain.  On examination in 
October 1996 prior to her separation from service, the 
Veteran complained of dizziness and fainting spells, 
headaches, shortness of breath, and heart palpitations, and 
clinical evaluation revealed objective findings of recurrent 
dizziness.  However, no specific complaints or clinical 
findings were made with respect to depression, nervousness, 
or other psychiatric problems.

Post-service medical records reflect that in March 2002, the 
Veteran was referred by her VA primary care provider for 
psychological evaluation and was diagnosed with panic 
disorder and generalized anxiety disorder.  She subsequently 
underwent individual psychotherapy and medication for those 
psychiatric conditions.  In a May 2002 statement, the 
Veteran's VA treating psychologist opined that, based on her 
knowledge of the Veteran and a review of her service and 
post-service treatment records, the psychiatric symptoms she 
experienced in service were "consistent with her current 
diagnoses" and the "onset of her current psychiatric 
condition was during the time of her military service."

The Veteran underwent a VA psychiatric examination in October 
2002 in which she reported a history of pre-service and in-
service sexual harassment that went "beyond the verbal 
stages."  The Veteran indicated that since leaving the 
military, she had experienced chronic anxiety, panic attacks, 
and related mental health problems for which she received 
ongoing psychotherapy and medication.  On mental status 
examination, the Veteran appeared anxious and "guarded about 
events in her history," but did not display any other 
emotional or cognitive problems.  Based upon the results of 
the examination and a review of the claims folder, the VA 
examiner diagnosed the Veteran with generalized anxiety 
disorder and panic disorder with agoraphobia and assigned her 
a Global Assessment and Functioning (GAF) score of 55.  
Additionally, that VA examiner noted that the Veteran was a 
victim of childhood sexual abuse and sexual harassment in the 
military, but did not offer an opinion as to whether or not 
her current psychiatric problems were related to her active 
service.  

Subsequent VA medical records reveal that the Veteran has 
received individual counseling and medical treatment for 
various psychiatric problems, including persistent anger, 
hypervigilance, nightmares, and social withdrawal, all of 
which she has attributed to the sexual harassment and trauma 
she experienced in the military.  She has been diagnosed with 
chronic PTSD secondary to catastrophic sexual and physical 
trauma.  

The record thereafter shows that in a March 2009 VA medical 
opinion, a VA psychiatrist stated that, based on a review of 
the Veteran's claims file, in particular her service 
treatment records reflecting a diagnosis of an STD and the 
written statements of the Veteran and her longtime friend 
regarding a repeated pattern of in-service sexual assault and 
harassment, it "was at least as likely as not" that her 
currently diagnosed PTSD was related to her reported rape by 
the Marine.  While acknowledging that "compelling evidence" 
did not exist to corroborate the Veteran's other reported 
accounts of in-service sexual assault and harassment, the 
examiner nonetheless observed that "it is well documented in 
the psychiatric literature that once someone is the victim of 
sexual trauma their likelihood of repeat victimization is 
increased."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the May 2002 statement from the 
Veteran's VA treating psychologist, relating her generalized 
anxiety disorder and panic disorder to the stress, shortness 
of breath, fatigue, dizziness, and associated symptoms she 
experienced in the military and the March 2009 VA's 
examiner's opinion, indicating that the Veteran's PTSD was at 
least as likely as not related to in-service sexual trauma, 
constitute probative evidence that the Veteran's current 
psychiatric disability was incurred or aggravated during her 
active service.  The May 2002 VA psychologist in rendering 
her opinion, had the benefit of treating the Veteran and 
reviewing her service and post-service treatment records, 
while the March 2009 VA examiners' opinion was based upon a 
thorough examination of claims file and was supported by a 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Furthermore, there are no other 
contrary competent medical opinions of record.

The Veteran's account of the stressors that resulted in her 
current psychiatric disorders has been consistent without 
exception.  Despite that the Veteran's personal assault 
stressors are not documented in her service records, the 
Board finds that the Veteran's credible testimony along with 
the contemporaneous evidence demonstrating stress, weight 
gain, dizziness, fatigue, and related symptoms, behavior 
problems, and a decline in performance, where none of these 
problems existed prior to the alleged assaults, combined with 
the medical evidence that found the Veteran's history 
demonstrative of an in-service personal assault with 
resulting PTSD, are sufficient to corroborate the occurrence 
of the in-service personal assault.  The Veteran's statements 
have been corroborated by her friend.  Additionally, medical 
professionals have determined that the personal assault the 
Veteran experienced is of the very nature of that 
contemplated in the regulations regarding service connection 
for PTSD based upon personal assault.  38 C.F.R. § 
3.304(f)(3).  This evidence, combined with the numerous 
positive opinions finding a relationship between the 
Veteran's current diagnosis of PTSD and the in-service 
personal assault, and the lack of any negative evidence, 
support the award of service connection for PTSD.


Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD as a result of an in-service personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

Finally, in light of the favorable disposition, the Board 
finds that a discussion as to whether VA's duties to notify 
and assist the Veteran have been satisfied is not required. 
The Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is granted.



____________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


